internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc tege eb qp2-cor-131254-01 date date number info release date this responds to your letter of date addressed to the office of division counsel associate chief_counsel tax exempt and government entities internal_revenue_service your letter inquired regarding the reasons that the rules regulating distributions and transfers from sec_457 deferred_compensation plans are less flexible than the rules regarding distributions from sec_401 plans such as the ones offered by your former employer we do not have sufficient information regarding your employer ie whether it is a governmental entity or a tax-exempt_organization or the sec_457 plan it sponsors including a copy of the plan to definitively discuss your case and options under that plan however we can provide some general information that may be helpful to you a deferred_compensation plan such as an eligible sec_457 plan is an agreement or arrangement between an employer and employees under which the payment of compensation is deferred the tax consequences of such plans are currently governed by the constructive_receipt_doctrine embodied in the regulations under sec_451 of the internal_revenue_code and in the case of state and local governmental and tax-exempt employers sec_457 of the code the constructive receipt of income doctrine has long been a part of the income_tax laws under this doctrine a taxpayer will be subject_to tax upon an item_of_income if he has an unrestricted right to determine when such an item_of_income should be paid this principle was expressed in a supreme court case 281_us_376 in a statement by justice holmes that i ncome that is subject_to a man’s unfettered command and that he is free to enjoy at his own option may be taxed to him as his income whether he sees fit to enjoy it or not the doctrine is embodied in sec_1_451-1 of the income_tax regulations which states that an item_of_income for example compensation_for services is includible in gross_income for the taxable_year in which it is actually or constructively received sec_1_451-2 of the regulations states that income is constructively received in the year in which although not actually received it was made available so that the taxpayer could actually receive it at any time if notice of intention to receive it cor-131254-01 has been given however income is not constructively received if the taxpayer’s control_over its receipt is subject_to substantial limitations or restrictions also as discussed below a special exception in sec_457 allows participants and beneficiaries in an eligible_deferred_compensation_plan to request and receive limited accelerated withdrawals from their accounts to meet their hardship needs due to an unforeseeable_emergency sec_457 which congress enacted in provides special rules whereby an individual who participates in such a plan will not be deemed to be in constructive receipt of a portion of his compensation_for services rendered to an eligible_employer such as a state_or_local_government entity or a tax-exempt_organization for this purpose a plan is treated as an eligible_plan if the plan provisions conform to the requirements of sec_457 of the code and the plan is administered in conformance with those requirements sec_457 provides that compensation deferred under an eligible_plan and any income attributable to such deferred_compensation are taxable only for the year in which the deferred amounts are paid or otherwise made available to the plan participant or the participant’s beneficiary not in the year deferred sec_1_457-1 of the regulations states in part that for purposes of sec_457 of the code amounts deferred under an eligible_plan will not be considered made available if under the plan the participant may irrevocably elect prior to the time the amounts become payable under the distribution provisions of the plan to defer payment of some or all of these amounts to a fixed or determinable future time conversely amounts are made available if the participant’s election is not irrevocable may be made after the amounts become payable or is not to a fixed or determinable future date in keeping with the doctrine_of constructive receipt this means the participant’s election must be one to delay the payment_date rather than accelerate it examples and of sec_1_457-1 indicate that eligible deferred_compensation plans may provide that their participants may change their distribution election up to or days depending upon the specific terms of the plan before the date upon which payments are to commence in order for the internal_revenue_service as well as plan participants to ascertain when deferred amounts become payable an eligible_plan must specify a fixed or determinable time of payment by reference to the occurrence of an event for example retirement that triggers the individual's right to receive or begin to receive the amounts deferred under the plan your description of the distribution provisions of your former employer's sec_457 plan sounds similar to those of many sec_457 plans we've seen which establish a mandatory default provision governing the time and manner of distribution for participants who do not make a timely distribution election within days of their separation_from_service however we are unable to determine whether your plan_administrator accurately describes its plan's distribution provision without examining the plan document cor-131254-01 under sec_457 of the code and the regulations thereunder as well as under the long established doctrine_of constructive receipt of income if a plan participant were able to receive his deferred income at any time without restriction after he retired he would be in constructive receipt of these amounts in the taxable_year of his retirement even if they were not actually paid under sec_457 of the code the participant’s ability to control the time when he would receive these amounts would make the deferred amounts available to him and includible in gross_income for the year in which he retired example of sec_1_457-1 indicates that if a sec_457 plan permits a participant to change his distribution election after he has begun receiving distributions from his account he would be currently taxable upon the entire value of his account whether or not he had elected to receive it immediately there is an exception to this general_rule relating to emergencies under sec_457 of the internal_revenue_code the plan and its sponsoring employer or administrator may but is not required to permit a participant to accelerate the payment of the amount remaining payable in the event of an unforeseeable_emergency sec_1_457-2 of the regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant benefits would not be made available merely because the plan contained such a provision this is a sec_457 statutory exception that permits a plan_sponsor or administrator to release funds from a participant's sec_457 plan account before the time otherwise authorized in the sec_457 plan document the congress developed the current rules for sec_457 plans based on nonqualified_plan concepts sec_457 plans therefore are currently subject_to different and often less stringent regulations than are funded qualified_retirement_plans such as sec_401 plans which must comply with complex rules to assure parity in who they cover and how much can be deferred an attendant feature of sec_457 plans is that in some respects they may provide less flexibility to participants than do qualified_plans for example one advantage of qualified_plans is that employees who separate from service or retire are eligible to roll over the amounts in their accounts to individual_retirement_accounts ira or other qualified_plans where the money may remain until that employee is required to take a distribution under the minimum_distribution_rules of the code this is in marked contrast to present law regarding a sec_457 plan where once the participant is eligible to receive the funds there is no way under current law that a participant can further defer them income_tax free unless that participant transfers the funds to another eligible sec_457 deferred_compensation plan the transfer of deferred amounts from one eligible sec_457 plan to another eligible_plan under sec_457 is the only exception that is currently provided cor-131254-01 no similar exception is now provided for a rollover or transfer of funds to any other type of plan or arrangement including an ira making sec_457 plans similar to sec_401 plans requires the congress to enact statutory revisions such as the ones it has just enacted and the president has just signed into law as the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no this new law provides that after distributions from a sec_457 plan are includible in income when paid rather than when paid or made available that would authorize sec_457 plans to provide more flexible distribution provisions if they are revised to permit such flexibility in addition the new law provides that after sec_457 plan distributions that qualify as eligible rollover distributions may be rolled over into an ira or subject_to certain restrictions to other plans such as sec_401 or sec_403 plans however these revisions easing the application of the constructive_receipt_doctrine and authorizing certain rollovers from sec_457 plans to iras do not become effective until and they generally apply only to sec_457 plans sponsored by state and local governmental entities not to plans sponsored by tax-exempt employers however for a governmental sec_457 plan participant to be able to take advantage of these new provisions after his governmental employer's plan must be revised to permit the use of these new provisions we trust this information will be helpful to you sincerely robert d patchell acting branch chief qualified_plans branch office of associate chief_counsel tax exempt and government entities
